McVICAR, Justice.
 I am of the opinion, under Rules 38(b) and 39(b), Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, that a jury trial should be granted as to all issues of fact triable by a jury. I am also of the opinion that the parties, by their attorneys, should endeavor to stipulate the following ;
1. The simplification of the issues.
2. The possibility of obtaining admissions of fact and of documents which will avoid unnecessary proof.
3. The advisability of a preliminary reference of issue or issues to a master for findings to be used as evidence at the trial before the jury.
4. Such other matters as may aid in the disposition of this action.
If the parties cannot substantially agree to the foregoing, that a pre-trial conference should be held under Rule 16.